Citation Nr: 1225738	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as high blood pressure secondary to herbicide exposure.

3.  Entitlement to service connection for basal cell carcinoma, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1955 to July 1966 with additional service in the Army Reserve National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), for the Columbia, South Carolina RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  COPD was not shown in service or for many years after service and any current COPD is unrelated to service or to a disease or injury of service origin, to include exposure to herbicides.

2.  Hypertension was not shown in service or for many years after service and any current hypertension is unrelated to service or to a disease or injury of service origin, to include exposure to herbicides.

3.  Basal cell carcinomas were not shown in service or for many years after service and any current basal cell carcinomas are unrelated to service or to a disease or injury of service origin, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  COPD was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).

2.  Hypertension was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).

3.  Basal cell carcinomas were neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in May and August 2009 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As these letters were sent prior to the November 2009 adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's available service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran has not identified any further outstanding evidence, to include medical records, which could be obtained to substantiate the claims decided herein.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations in connection with his claims.  As discussed below, the available service treatment records are negative for any signs, symptoms, or diagnoses of hypertension or basal cell carcinomas.  Although the Veteran was treated once for bronchitis while on active duty in January 1957, the attending treatment provider specified that the bronchitis was acute in nature, and subsequent service examination reports from October 1957, July 1960, February 1966, and July 1966 all reflect that the Veteran had normal lungs and chest.  In connection with the Veteran's subsequent Army Reserve National Guard duty, the Veteran indicated on a March 1976 Report of Medical History that he had experienced shortness of breath.  However, a medical reviewer clarified that the Veteran had experienced "bronchitis of no significance," and a March 1976 service medical examination report reflects that the Veteran had normal lungs and chest.  As such, any possible bronchitis appears to have been acute and transitory.  No other indications of possible COPD exist in the service treatment records.  By the same token, although the service treatment record from August 1964 contains an elevated blood pressure reading of 136/96, it was noted without a pertinent diagnosis.  Moreover, this elevated reading was not replicated in service; notably, a July 1966 separation examination report shows that the Veteran had normal heart, vascular system, lungs, chest, and skin, with a blood pressure reading of 134/84.  Letters that the Veteran wrote home from Vietnam are also negative for any signs, symptoms, or diagnoses of either of these disorders.  Additionally, the record does not show, and the Veteran has not claimed, a continuity of symptomatology from his active service.  VA examinations for these claims are therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

General Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The Board observes that, with respect to the Veteran's Army Reserve National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. At 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. At 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. At 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

Service treatment records show that in January 1957, the Veteran was treated for acute bronchitis.  An examination report from October 1957 reflects that the Veteran had a normal lungs, chest, and skin.  His blood pressure was noted to be 120/80.  The Veteran indicated on an October 1957 Report of Medical History (RMH) that he did not experience asthma, shortness of breath, pain or pressure in his chest, high or low blood pressure, or cancer.

The report of a service examination from July 1960 reflects that the Veteran had normal lungs and chest.  The only skin disorder noted was tenes vascolor of the chest.  The blood pressure reading was listed as 120/74.  The Veteran indicated on a July 1960 RMH that he did not experience asthma, shortness of breath, pain or pressure in his chest, high or low blood pressure, or cancer.

A service treatment record from August 1964 contains a blood pressure reading of 136/96.

A service examination report from February 1966 reflects that the Veteran had normal lungs, chest, and skin.  His blood pressure was recorded as 118/70.  The July 1966 separation examination report shows that the Veteran had normal heart, vascular system, lungs, chest, and skin.  The blood pressure reading was listed as 134/84.  The Veteran indicated on his July 1966 separation RMH that he did not experience asthma, shortness of breath, pain or pressure in his chest, high or low blood pressure, or cancer.  He did indicate that he experienced skin disease, and a reviewing medical official noted that the Veteran's asserted history of skin disease was of no medical significance.


An Army National Guard examination performed in March 1976 reflected that the Veteran had normal heart, vascular system, lungs, chest, and skin.  His blood pressure was noted to be 140/80.  The Veteran indicated on a March 1976 RMH that he did not experience asthma or pain in his chest.  He marked that he experienced shortness of breath and a skin disease.  Concerning the Veteran's self report, a reviewing doctor indicated that the Veteran had bronchitis of no significance, and a skin fungus while the Veteran was on active duty.

A March 2000 private treatment record reflects that the Veteran suffered an acute exacerbation of chronic bronchitis.  A June 2001 private treatment record contains diagnoses of COPD and hypertension.  Subsequent treatment records reflect continuing treatment for COPD and hypertension.

A September 2002 private treatment record reflects that the Veteran had no significant skin abnormalities.  A May 2009 letter from J.C.P, M.D., indicates that the Veteran had a history of treatment for actinic keratoses.  He was treated for actinic keratoses in January 2007.  Subsequently, the Veteran had a basal cell carcinoma removed in April 2008.

In his original claim received in April 2009, the Veteran noted that his COPD began in 1999.  In a statement received in May 2009, the Veteran said that he had high blood pressure and recurrent skin cancers as a direct result of being exposed to herbicides.  

In April 2010, the Veteran remarked that throughout his time in the Army and Reserves, he was supplied with cigarettes.  He felt that it was more likely than not that his exposure to herbicides while in Vietnam contributed to his current medical problems.  He said that he was exposed to the tropical sun in Vietnam and did not use sunscreen.  He also said that his jobs in the service contributed to his high blood pressure.


Analysis

The Veteran is seeking entitlement to service connection for COPD, hypertension, and basal cell skin carcinomas under two different theories of entitlement:  first, claimed as due to exposure to herbicides; and second, as directly related to his active duty service.  Each theory of entitlement will be discussed in turn.

First, concerning service connection for COPD, hypertension, and basal cell skin carcinomas as due to exposure to herbicides, these are not diseases for which VA has determined that presumptive service connection based on exposure to herbicides used in Vietnam is warranted.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010); see also 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); and 59 Fed. Reg. 341-46 (Jan. 4, 1994).  Therefore, even if the Veteran was exposed to herbicides during his active duty, service connection may not be granted for COPD, hypertension, or basal cell skin carcinomas on the basis of the presumptive regulatory provisions discussed above.  In the absence of a diagnosed disease for which the presumption applies, 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) are not applicable, and the Veteran's claim of service connection for COPD, hypertension, and basal cell skin carcinomas can only be addressed on a direct service connection basis in this decision.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Turning to the theory of service connection as a direct result of the Veteran's active duty, the evidence of record clearly shows that the Veteran currently has COPD, hypertension, and residuals of basal cell skin carcinomas.  However, the evidence of record simply fails to indicate that any of these disabilities are medically related to the Veteran's service.  None of the private or VA treatment providers of record has given any indication whatsoever that a connection exists between the Veteran's COPD, hypertension, and residuals of basal cell skin carcinomas, and his service.  Additionally, the Board further recognizes that the post-service medical treatment records reflect no treatment for COPD, hypertension, or basil cell skin carcinoma until 2001-nearly 45 years after the Veteran left active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The lack of medical documentation for nearly 45 years after the Veteran left active duty, while not dispositive, is a factor that weighs against the claims.

The only evidence which provides any connection between the claimed disorders and the Veteran's service comes from the Veteran himself.

Considering the Veteran's statements, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to having difficulty breathing and seeing spots on his skin, as those symptoms are readily identifiable through casual observation.

However, in this case, the Veteran has not asserted a continuity of symptomotology.  In his original April 2009 claim, he indicated that his COPD began in 1998 or 1999-around 32 years after he left active duty.  In his April 2010 VA form 9, he remarked that he had problems with basal cell skin carcinomas "over the last several years"-again, while not specific, the implication is given that his basal cell skin carcinomas did not manifest themselves until many years after he left active duty.  None of the Veteran's statements indicate that he experienced COPD, hypertension, or basal cell carcinomas from the time of his active duty through the present.

The Veteran has repeatedly expressed that he feels that his present COPD, hypertension, and basal cell skin carcinomas are a direct result of his exposure to herbicides while he was on active duty.  He has also asserted that his hypertension is due to stresses he experienced performing various jobs during his military career.  However, he has offered no evidence other than his own opinion to substantiate these connections.  The Board must stress that a diagnosis of hypertension is based upon blood pressure readings, rather than physical manifestations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Additionally, providing a medical nexus between COPD, hypertension, and basal cell skin carcinomas is emphatically not a conclusion capable of lay observation on the part of the Veteran or another lay observer.  See Jandreau v. Nicholson, supra.  The Veteran is therefore not competent to provide a nexus opinion on these bases.

The Veteran has additionally asserted that service connection is warranted for COPD as he was supplied with cigarettes in his C-rations, and he was never told not to smoke.  However, as to the effects of tobacco use during service, for claims filed after June 9, 1998, such as the Veteran's claim, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, service connection cannot be awarded on the basis of tobacco use during service.

In sum, service connection for COPD, hypertension, and basal cell skin carcinomas cannot be granted presumptively as due to exposure to herbicides, as these are not diseases for which VA has determined that presumptive service connection based on exposure to herbicides used in Vietnam is warranted.  Service connection cannot be granted on a direct basis for COPD, hypertension, and basal cell skin carcinomas, as there is no persuasive evidence of a nexus between any of these disabilities and the Veteran's service.  The Veteran himself has not asserted a continuity of symptomatology, and he is not competent to offer an opinion regarding a direct relationship between the given disorders and herbicides.  None of the medical evidence of record gives any indication of a connection between these disorders and the Veteran's service.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

(CONTINUED ON NEXT PAGE.)








ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for basal cell carcinomas is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


